Title: From George Washington to William Heath, 7 April 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir,
                            New Windsor 7th Apl 1781
                        
                        I have received and thank you for your information of this date. To guard against Assassination (which I
                            neither expect, nor dread) is impossible—but I have not been without my apprehensions of the other attempt—Not from the
                            enemy at New York—but the Tories & disaffected of this place; who might, in the Night, carry me off in my own Boat
                            and all be ignorant of it till the Morning. If the Water at Night is well guarded, I shall be under no apprehension of
                            attempts of this kind. I am Dr Sir Yr most Obedt Sert
                        
                        
                            Go: Washington
                        
                        
                            P.S. I shall be obliged to you to thank Judge Lawrence, & desire him to thank Mr Beckman, for
                                the information given.
                        

                    